Exhibit 8.1 The following table sets forth a list of our subsidiaries. Omitted from the table are those subsidiaries which are not significant subsidiaries (as defined in rule 1-02(w) of Regulation S-X of the Securities Exchange Act of 1934, as amended). Name of Subsidiary Jurisdiction of Incorporation Elbit Ltd. Israel DEP Technology Holdings Ltd. Israel Given Imaging Ltd. Israel Netvision Ltd. Israel RDC Rafael Development Corporation Ltd. Israel Medingo Ltd. Israel Wavion Inc. United States Impliant Inc. United States Starling Ltd. Israel Xsights Media Ltd. Israel Sync-RX Ltd. Israel
